Citation Nr: 0923046	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  08-16 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic sinus 
disorder. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to December 
2005.  

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
The Veteran testified before the undersigned Veterans Law 
Judge in February 2009.  A transcript of the hearing is of 
record.

As an initial matter, the Board notes that a DA Form 2173 
dated October 14, 2005, and received by the RO in June 2008, 
was added to the file since the statement of the case and did 
not include a waiver.  The Board has, accordingly, reviewed 
the additional evidence but finds that it is duplicative of 
evidence already submitted and considered and no waiver was 
required.


FINDING OF FACT

A chronic sinus disorder and tinnitus are not currently 
shown. 


CONCLUSIONS OF LAW

1.  A chronic sinus disorder was not incurred in or 
aggravated by active duty service; a chronic sinus disorder 
is not shown.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

2.  Tinnitus was not incurred in or aggravated by active duty 
service; tinnitus is not shown.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Sinus Disorder

In this case, the Veteran asserts that he incurred a sinus 
disorder during active service.  Specifically, he alleges 
that his sinus disorder began while he served in Iraq and was 
exposed to dust and pollution.  However, having carefully 
reviewed the evidence of record in light of this contention 
and the applicable law, the Board finds that his claim fails 
because a current sinus disorder is not shown.

The Board notes that the service treatment records do not 
reflect a chronic sinus disorder in service.  In fact, 
service treatment records reflect only a sole report of sinus 
symptomatology in Iraq in April 2005 when the Veteran 
reported fever, sinus headaches, sore throat, cough that 
produced white mucus, and lost his voice for a couple of 
days.  He was diagnosed with an upper respiratory infection.

It appears that the upper respiratory infection was acute and 
transitory and resolved without chronic residuals as there 
were no more complaints during service, although he sought 
treatment for symptomatology related to other disorder.

In addition, on the Veteran's post-deployment questionnaire, 
he answered negatively for any problems with runny nose, 
fever, weakness, headaches, or difficulty breathing, while he 
answered affirmatively for other disorders including back 
pain, diarrhea, excessive vibration, and sand/dust.  
Therefore, no chronic sinus disorder was noted in service.

Next, post-service evidence reveals no complaints of, 
diagnosis of, or treatment for a chronic sinus disorder.  
Specifically, in a January 2007 private medical assessment, 
the Veteran denied a past history of, among other things, 
allergies.  A physical examination revealed no tenderness 
over frontal or maxillary sinuses, both ears were clear and 
without congestion, no nasal congestion, no rales or rhonchi, 
and moist mucous membranes.  Additionally, the January 2007 
report was absent of any indication that he regularly took 
medication for a sinus disorder.  There was no diagnosis made 
with respect to a sinus disorder.

The Veteran testified at the hearing before the Board in 
February 2009 that he had received private treatment from 
another physician.  He indicated that he would submit 
additional records and the record was held open but none were 
forthcoming.  Therefore, based on the evidence of record, the 
Board finds that a current chronic sinus disorder has not 
been shown. 



Tinnitus

The Veteran claims that he has tinnitus due to exposure to 
loud noises in Iraq, including noise made by constantly-
running generators.  However, having carefully reviewed the 
evidence of record in light of this contention and the 
applicable law, the Board finds that his claim fails because 
a current disorder is not shown. 

The Board notes that the service treatment records do not 
reflect complaints of tinnitus symptomatology, even though 
they do reflect other complaints including low back pain, 
knee pain, and one sinus complaint.  On the Veteran's post-
deployment questionnaire, he answered negatively for ringing 
of ears and exposure to loud noise, while he answered 
affirmatively for other disorders as previously stated.  
Therefore, tinnitus was not noted in service.

Next, post-service evidence reveals no complaints of, 
diagnosis of, or treatment for tinnitus.  Turning again to 
the private treatment records associated with the file, the 
Veteran was seen on two different occasions in January 2007 
by two different physicians.  However, on neither occasion 
did he report tinnitus or any symptoms reasonably associated 
to tinnitus.  No diagnosis of tinnitus was rendered. 

At the hearing before the Board in February 2009, the Veteran 
indicated that he has experienced a low hum in quiet 
environments and that the hum caused him to have trouble 
sleeping.  He reported post-service employment as a 
subcontractor in construction.  He reported that he worn 
hearing protection devices when necessary.  Significantly, 
the evidence does not show a current diagnosis of tinnitus.

As noted above, for entitlement to compensation, the evidence 
must show the existence of a current disability, and one that 
has resulted from a disease or injury that occurred in the 
line of duty.  In the absence of an identified disease or 
injury, service connection may not be granted.  See Sanchez-
Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  At this 
time, there is no competent evidence reflecting diagnoses of 
a chronic sinus disorder or tinnitus. 

With respect to both claims, the evidence includes statements 
from the Veteran asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the Veteran's reported history 
of a chronic sinus disorder and tinnitus since active service 
is inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorders began in service, the 
separation examination was absent of any complaints.  
Moreover, the post-service evidence does not reflect 
treatment related to a chronic sinus disorder or tinnitus.

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment following active duty 
discharge and finds his recollections as to symptoms made in 
connection with a claim for benefits, to be less probative.  
Therefore, continuity has not been established, either 
through the competent evidence or through his statements.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").



In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
a chronic sinus disorder and tinnitus are not the types of 
disorders that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  See Robinson v. 
Shinseki, 557 F.3d 1355 (2009).  Therefore, while he is 
competent to offer testimony regarding his symptoms, such as 
runny nose, sneezing, and hearing a low hum in his ears, he 
is not competent to offer an opinion as to the etiology or 
diagnosis of a chronic sinus disorder or tinnitus.

Here, competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service treatment reports and post-service 
medical evidence obtained and associated with the claims 
file.  The Board attaches greater probative weight to the 
clinical findings than to his statements.  See Cartright, 2 
Vet. App. at 25.

As stated above, there are no post-service records showing 
diagnosis of a sinus disorder or tinnitus.  To the contrary, 
normal findings were noted in January 2007 private 
examination reports.  Accordingly, equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As such, 
the Board is unable to grant the benefits sought.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

Nonetheless, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in April 2007 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in April 2007, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and 
associated private treatment records with the file.  
Moreover, the Board finds that a VA examination is not 
warranted.  Given the absence of in-service evidence of 
chronic manifestations of the disorders on appeal, the 
absence of identified symptomatology, and no competent 
evidence of a nexus between service and the Veteran's claims, 
a remand for a VA examination would unduly delay resolution.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


 
ORDER

Service connection for a chronic sinus disorder is denied. 

Service connection for tinnitus is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


